Citation Nr: 0624522	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a disability rating for bilateral hearing loss 
in excess of 20 percent prior to September 24, 2005, and 80 
percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1940 to 
December 1959.  

This case comes before the Board of Veterans' Appeals from a 
June 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied the veteran's claim for a disability rating in 
excess of 20 percent for bilateral hearing loss.  The veteran 
perfected an appeal of that decision.  An October 2005 rating 
decision increased the rating to 80 percent effective 
September 24, 2005.


FINDINGS OF FACT

1.  Prior to September 24, 2005, the average pure tone 
threshold in the right ear was 70 decibels, with 16 percent 
speech discrimination ability (level XI); and the average 
pure tone threshold in the left ear was 71 decibels with 86 
percent speech discrimination ability (level III).  

2.  Subsequent to September 24, 2005, the average pure tone 
threshold in the right ear is 72 decibels, with 36 percent 
speech discrimination ability(level IX); and the average pure 
tone threshold in the left ear is 71 decibels with 30 percent 
speech discrimination ability (level XI).


CONCLUSIONS OF LAW

1.  Prior to September 24, 2005, the criteria for a 
disability rating in excess of 20 percent for bilateral 
hearing loss were not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.85, Diagnostic Code 6100 
(2005). 

2.  Subsequent to September 24, 2005, the criteria for a 
disability rating in excess of 80 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.3, 4.85, Diagnostic Code 6100 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold level measured by 
pure tone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the schedule establishes 11 auditory 
hearing acuity levels designated from Level I for essentially 
normal hearing acuity through Level XI for profound deafness. 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  

The veteran has appealed the RO's June 2002 denial of a 
disability rating in excess of 20 percent for bilateral 
hearing loss.  In October 2005, the RO increased his 20 
percent disability rating to 80 percent, effective September 
24, 2005.  Because the veteran's condition may have changed 
during the period in which his claim was pending, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The veteran underwent a VA audiology examination in May 2002.  
The examination revealed the following pure tone decibel 
thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
  35 
45
70
75
90
LEFT
30
50
60
85
90

The average pure tone threshold in the right ear was 70 
decibels, and the average in the left ear was 71.  Speech 
audiometric testing revealed speech recognition ability of 16 
percent in the right ear and 86 percent in the left ear.

A 20 percent rating is assigned for bilateral hearing loss 
where the pure tone threshold average in one ear is 71 
decibels with 86 percent speech recognition ability (Level 
III) and, in the other ear; the pure tone threshold average 
is 70 percent, with 16 percent speech recognition ability 
(Level XI).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).  The exceptional patterns of hearing impairment 
described in 38 C.F.R. § 4.86 have not been demonstrated.  
Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In light of the medical evidence presented, the veteran's 
symptoms met the criteria for a 20 percent disability rating 
at that time; the criteria for a higher rating under 
Diagnostic Code 6100 were not met.  

In July 2004, the veteran testified that his hearing had 
gotten worse since his 2002 VA examination, and presented a 
privately-obtained June 2003 audiogram showing average 
puretone thresholds of 70 db in each ear, with speech 
discrimination of 52 percent (right) and 44 percent (left).  
This examination report does not indicate that it was 
conducted by a state-licensed audiologist or that the 
Maryland CNC speech discrimination test was used.  As such, 
it is not satisfactory for rating hearing impairment.  
38 C.F.R. § 4.85(a).  It is sufficient, however, to show that 
an increase in disability had likely occurred, triggering 
further examination.

The veteran underwent a VA audiology examination in September 
2005, which revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
70
75
100
LEFT
30
50
60
80
95

The average pure tone threshold in the right ear was 72 
decibels, and the average in the left ear was 71.  Speech 
audiometric testing revealed speech recognition ability of 36 
percent in the right ear and 30 percent in the left ear.

An 80 percent rating is assigned for bilateral hearing loss 
where the pure tone threshold average in one ear is 72 
decibels with 36 percent speech recognition ability (Level 
IX) and, in the other ear; the pure tone threshold average is 
71 percent, with 30 percent speech recognition ability (Level 
XI).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  The 
exceptional patterns of hearing impairment described in 
38 C.F.R. § 4.86 are not demonstrated here.  Pertinent case 
law provides that the assignment of disability ratings for 
hearing impairment is to be derived by the mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In light of the medical evidence presented, the veteran's 
symptoms meet the criteria for an 80 percent disability 
rating as of the examination date; the criteria for a higher 
rating under Diagnostic Code 6100 have not been met. 

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's bilateral hearing 
loss disability has resulted in frequent hospitalizations 
during the time period relevant to his April 2002 claim for 
an increased rating.  During his July 2004 Board hearing, the 
veteran testified that his bilateral hearing loss disability 
interferes with his duties of employment.  However, he has 
not submitted any evidence documenting marked interference 
with employment.  In the absence of evidence documenting 
exceptional or unusual circumstances, the veteran's service-
connected bilateral hearing loss disability alone does not 
place him in a position different from other veterans with an 
80 percent rating.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim for an increased 
rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 
  
Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
an increased rating in correspondence dated August 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  Although notice regarding 
the evidence the veteran may submit to substantiate his claim 
was sent subsequent to the June 2002 decision, the veteran 
has had nearly four years following the initial notice to 
submit additional evidence or identify evidence for the RO to 
obtain.  The Board finds that any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, since an increased rating has 
been denied, any question as to the appropriate effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, VA has satisfied its duty to notify 
the appellant. 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, VA treatment records, private medical 
records, and furnished him with VA audiology examinations in 
May 2002 and September 2005.  He has not indicated the 
existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim. 







ORDER

A rating for bilateral hearing loss in excess of 20 percent 
prior to September 24, 2005, and 80 percent thereafter is 
denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


